Citation Nr: 0816506	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, denied service connection 
for right ear hearing loss.

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in March 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All development and notification necessary for the 
equitable disposition of the instant case has been completed.

2.  The medical and other evidence of record is in equipoise 
as to whether the veteran's hearing loss disability of the 
right ear was incurred during active service.


CONCLUSION OF LAW

Service connection is warranted for the veteran's right ear 
hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Here, for the reasons stated 
below, the Board concludes that the veteran is entitled to a 
grant of service connection for a hearing loss disability of 
the right ear.  Consequently, no further discussion of VA's 
duties under the VCAA is warranted in this case, as any 
deficiency is rendered moot as the benefit sought on appeal 
is allowed.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

The veteran contends, in essence, that he has hearing loss 
due to in-service noise exposure.  Service connection has 
already been established for a hearing loss disability of the 
left ear.

Initially, the Board observes that the competent medical 
evidence, including a May 2005 VA audiological examination, 
confirms the veteran currently has a hearing loss disability 
of the right ear as defined by 38 C.F.R. § 3.385.

The Board also observes that there are competent medical 
opinions which both support and refute the veteran's 
contention that his right ear hearing loss was incurred as a 
result of his active service.  Specifically, an October 2004 
private medical records supports the claim and the May 2005 
VA examination is against the claim.  Both medical opinions 
note the veteran's account of in-service noise exposure.  The 
October 2004 private medical record found that the veteran 
had noise induced hearing loss which was as likely as not due 
to his time in the military, while the May 2005 VA 
examination concluded that the right ear hearing loss was not 
related to the service.  However, it does not appear that the 
VA examiner offered a rationale in support of this opinion 
other than noting that the right ear hearing was normal at 
discharge.  

Although no hearing loss disability of the right ear was 
shown by the audiological evaluation conducted as part of the 
February 1971 separation examination, the results do indicate 
a decrease in hearing for that ear from the time of his 
September 1968 induction examination.  Superficially, the 
audiological evaluation conducted at the time of the 
induction examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
--
30

The subsequent audiological evaluation conducted as part of 
the separation examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
5
10
5
25

Thus, except for the results at 4000 Hertz, audiological 
testing indicates a decrease in the veteran's hearing in the 
right ear during his period of active service.  Moreover, the 
Court has held that when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.  

The Board further notes that it does not appear from the 
record that the veteran's account of his in-service noise 
exposure is in dispute, especially as service connection is 
already in effect for the left ear hearing loss and tinnitus 
based upon this purported exposure.  

In addition, as there is competent medical evidence which 
both supports and refutes the contention that the veteran's 
right ear hearing loss is causally related to active service, 
it appears that the evidence is in equipoise on this matter.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that he is entitled to a grant of service 
connection for his right ear hearing loss.



ORDER

Entitlement to service connection for right ear hearing loss 
is granted.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


